Title: To John Adams from Thomas Jefferson, 11 May 1786
From: Jefferson, Thomas
To: Adams, John


     
      Dear Sir
      Paris May 11. 1786.
     
     I do myself the honour of inclosing to you letters which came to hand last night from mr̃ Lamb, mr̃ Carmichael and mr̃ Barclay. by these you will perceive that our peace is not to be purchased at Algiers but at a price far beyond our powers. what that would be indeed mr̃ Lamb does not say, nor probably knows. but as he knew our ultimatum; we are to suppose from his letter that it would be a price infinitely beyond that. a reference to Congress seems hereon to be necessary. till that can be obtained mr̃ Lambe must be idle at Algiers, Carthagena or elsewhere. would he not be better employed in going to Congress? they would be able to draw from him & mr̃ Randall the information necessary to determine what they will do. and if they determine to negotiate, they can reappoint the same, or appoint a new negotiator, according to the opinion they shall form on their examination. I suggest this to you as my first thoughts; an ultimate opinion should not be formed till we see mr̃ Randall, who may be shortly expected. in the mean time, should an opportunity occur, favour me with your ideas hereon, that we may be maturing our opinions. I send copies of these three letters to mr̃ Jay by the packet which sails from l’Orient the 1st. day of the next month.
     On my return to Paris the Imperial ambassador informed me he had received full powers for treating with us. I repeated to him the information that ours would expire the 12th. of this month. he said he supposed Congress would have no objections to renew them, proposed that I should write to them on the subject, and in the mean time desired our project and observed that we might be proceeding to arrange the treaty, so as that it should be ready for

signature on the arrival of our powers. I gave him a copy of our project, in which, taking the Danish one for the ground work, I made the alterations noted on the within paper: being such as had occurred & met our approbation during the Prussian Tuscan & Portuguese negotiations. I write to Congress an information of what has passed, and in the mean time shall take no other step till you favor me with your opinion whether we should proceed to prepare terms according to Count Merci’s proposition.
     I inclose you a copy of the queries of which I had put an illegible one into your hands when in London.
     I beg to leave to present my most friendly respects to the ladies, and to yourself assurances of the esteem with which I have the honor to be Dear Sir your most obedient and most humble servant
     
      Th: Jefferson
     
    